            Case 2:20-cv-01606-BJR Document 46-2 Filed 01/27/21 Page 1 of 22




 1                                              THE HONORABLE BARBARA J. ROTHSTEIN
 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE
 9
     TATIANA WESTBROOK, an individual;
10   JAMES WESTBROOK, an individual; HALO
     BEAUTY PARTNERS, LLC, a Nevada Limited NO. 2:20-cv-01606-BJR
11   Liability Company,
12                              Plaintiffs,        DECLARATION OF ELANA R. LEVINE
                                                   IN RESPONSE TO DEFENDANTS’
13         v.                                      MOTION FOR STATUS CONFERENCE
14   KATIE JOY PAULSON, an individual;
     WITHOUT A CRYSTAL BALL, LLC, a
15   Minnesota Limited Liability Company; and
     DOES 1 through 100, inclusive,
16
                                Defendants.
17

18

19

20

21

22

23

24

25
26

     DECLARATION OF                               CARROLL, BIDDLE, & BILANKO, PLLC
     ELANA R. LEVINE -1                                  1000 2nd Avenue, Suite 3100
     (2:20-CV-01606-BJR)                                     Seattle, WA 98104
             Case 2:20-cv-01606-BJR Document 46-2 Filed 01/27/21 Page 2 of 22




 1          I, ELANA R. LEVINE, hereby state as follows:
 2          1.      I am an attorney admitted pro hac vice to appear before the U.S. District Court for
 3   the Western District of Washington in the above-captioned matter, and am Senior Counsel of
 4   Jacobson, Russell, Saltz, Nassim & de la Torre, LLP, counsel for Plaintiffs Tatiana Westbrook,
 5   James Westbrook, and Halo Beauty Partners, LLC in this matter. I am over the age of eighteen
 6   and am competent to testify to the facts stated herein.
 7          2.      This case arose out of Defendants’ publication of false statements in articles on
 8   Patheos.com, over 80 videos on YouTube and Instagram, and hundreds of social media postings
 9   maligning Tati and James Westbrook and their business, Halo Beauty. One of Defendants’ false
10   statements was that court documents establish that Plaintiff James Westbrook had removed his
11   mother from oxygen to cause her untimely death for inheritance purposes, when no court
12   documents actually contain such allegations. Additionally, Defendants have made numerous
13   other damaging statements about Plaintiffs purportedly based on pleadings in other litigation that
14   simply are not in said pleadings. A number of these false statements have been identified into
15   Plaintiffs’ Complaint, filed in this case on October 30, 2020.
16          3.      Since the filing of this case on October 30, 2020, Defendants have attempted to
17   diverted public attention to the attorneys, and have been making numerous public comments
18   about the case for the purposes of creating prejudice to Plaintiffs (who have yet to make a single
19   public statement about this case).
20          4.      Attached hereto as Exhibit “1” is an index of a sampling of unsolicited social
21   media postings that Defendants have made regarding this case since the filing of the lawsuit.
22   Additional social media posts, and screenshots of said posts, are mostly publicly available (some
23   have been either deleted or hidden) and can be provided to the Court upon request.
24          5.      Attached hereto as Exhibit “2” is an index of a sampling of YouTube videos in
25   which Defendants have discussed this case either directly or indirectly since the filing of this
26

     DECLARATION OF                                     CARROLL, BIDDLE, & BILANKO, PLLC
     ELANA R. LEVINE -2                                           1000 2nd Avenue, Suite 3100
     (2:20-CV-01606-BJR)                                              Seattle, WA 98104
             Case 2:20-cv-01606-BJR Document 46-2 Filed 01/27/21 Page 3 of 22




 1   lawsuit. The videos are mostly publicly available (some appear to have been deleted or privated)
 2   and can be provided to the Court upon request.
 3          6.      On January 7, 2021, I observed a tweet from Defendants’ Twitter account stating,
 4   “Email communications go both ways – trust me. Just like I’m being watched – so are you. We
 5   know everything.” This tweet, coupled with Defendants’ other social media publications on
 6   January 7, 2021 concerning this case led me to perceive this tweet to mean that Defendants were
 7   implying that they had access to either my firm’s emails and/or my clients’ emails. Below is a
 8   true and correct copy of a screenshot of said tweet:
 9

10

11

12

13

14

15          7.      On January 16, 2021, Michael J. Saltz, counsel for Plaintiffs and partner at my
16   firm tweeted that someone attempted to gain entry to his Google and Twitter accounts. At no
17   time did he publicly accuse Ms. Paulson, or any other specific person, for the attempted hacking
18   of his accounts.
19          8.      Approximately an hour later, on or about January 17, 2021, Defendants tweeted
20   that they too had been the victim of a hacking attempt. Defendants included screenshots to
21   demonstrate the purported hacking attempt to which they were referring. However, the
22   screenshots show that Defendants’ email was not actually being hacked, but rather Defendants’
23   email address was being used to: (1) set up a recovery email address for Natalie Kennett’s email
24   account, and (2) order and receive an archive of Ms. Kennett’s emails. As such, rather than
25   putting forth evidence of being hacked, Ms. Paulson actually put forward evidence that she was
26

     DECLARATION OF                                     CARROLL, BIDDLE, & BILANKO, PLLC
     ELANA R. LEVINE -3                                         1000 2nd Avenue, Suite 3100
     (2:20-CV-01606-BJR)                                            Seattle, WA 98104
             Case 2:20-cv-01606-BJR Document 46-2 Filed 01/27/21 Page 4 of 22




 1   receiving the benefit and bounty of our witness being hacked. Below is a true and correct copy of
 2   a screenshot of said tweet:
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

     DECLARATION OF                                   CARROLL, BIDDLE, & BILANKO, PLLC
     ELANA R. LEVINE -4                                          1000 2nd Avenue, Suite 3100
     (2:20-CV-01606-BJR)                                             Seattle, WA 98104
             Case 2:20-cv-01606-BJR Document 46-2 Filed 01/27/21 Page 5 of 22




 1          9.      On January 18, 2021, Counsel for Defendants, Michael Brown sent an unsolicited
 2   email to Plaintiffs’ Counsel, including myself, stating that there was a “Fake” complaint
 3   regarding Mr. Saltz that was posted on Findlaw.com claiming that Mr. Saltz was harassing Ms.
 4   Paulson as a witness, and that it was not Ms. Paulson’s phone number on the complaint. (See
 5   Declaration of Michael J. Saltz, Exhibit “1.”)
 6          10.     I reviewed the phone number provided on the “Fake” Findlaw.com complaint and
 7   discovered that the phone number listed is actually a number associated with Without a Crystal
 8   Ball in Minnesota and/or Ms. Paulson and/or Todd Paulson.
 9          11.     On January 18, 2021, I observed several tweets directed at Plaintiffs’ Counsel,
10   some of which included death threats. Below is a true and correct copy of a screenshot of a tweet
11   directed at Mr. Saltz and Plaintiffs’ Counsel generally from January 18, 2021:
12

13

14

15

16

17

18
            12.     Mr. Saltz brought the above tweet to Mr. Brown’s attention, but he was
19
     unresponsive. (See Exhibit “1” to the Declaration of Michael J. Saltz.) Moreover, Mr. Brown
20
     left this portion of Counsel’s email chain out of the exhibits he presented to this Court when he
21
     filed his papers requesting a status conference.
22
            13.     I have reviewed Mr. Brown’s declaration submitted to the Court in conjunction
23
     with Defendants’ Motion for Status Conference. Mr. Brown’s declaration makes several
24
     incorrect and/or misleading statements, including but not limited to the following:
25
26

     DECLARATION OF                                     CARROLL, BIDDLE, & BILANKO, PLLC
     ELANA R. LEVINE -5                                           1000 2nd Avenue, Suite 3100
     (2:20-CV-01606-BJR)                                              Seattle, WA 98104
            Case 2:20-cv-01606-BJR Document 46-2 Filed 01/27/21 Page 6 of 22




 1              a.   Mr. Brown stated: “Below is a screenshot from a video on a YouTube channel
 2                   that Mr. Saltz has promoted on his Twitter account.” Brown Decl. ¶ 4.
 3                   However, the screenshot referenced does not constitute evidence of a “video…
 4                   promoted” by Mr. Saltz. Additionally, I have conducted a comprehensive
 5                   search of Mr. Saltz’s Twitter page and have found no evidence that Mr. Saltz
 6                   has promoted this video, or any other video from any other YouTube creator
 7                   regarding any videos associated with this case or the parties in this case.
 8              b.   Mr. Brown stated: “Below are screenshots of just a few of the tweets Mr. Saltz
 9                   has posted to publicly accuse Ms. Paulson of the crime of hacking.” Brown
10                   Decl. ¶ 5. In the screenshot directly below the statement, Mr. Saltz does not
11                   “publicly accuse” anyone of hacking. Instead, the screenshot specifically states
12                   that it is directed at “whomever” attempted the hacking, used a familiar email
13                   address in the hacking efforts. The following two screenshots on page 7 of Mr.
14                   Brown’s declaration do not accuse Ms. Paulson of hacking, but rather
15                   memorialize Mr. Saltz’s efforts to list Ms. Paulson as a potential victim of the
16                   hacking attempts in a report to the authorities and the Court. On page 8 of the
17                   declaration, the screenshot also does not accuse Ms. Paulson anywhere of the
18                   crime of hacking. Rather, it is a screenshot of Mr. Saltz spotting and
19                   uncovering one of the hacker accounts harassing Mr. Saltz and others. To be
20                   certain, the purported hackers admitted in a tweet the next day that the
21                   Godisgreat account Mr. Saltz was confronting belonged to them. Below is a
22                   true and correct screenshot of said tweet:
23

24

25
26

     DECLARATION OF                                   CARROLL, BIDDLE, & BILANKO, PLLC
     ELANA R. LEVINE -6                                           1000 2nd Avenue, Suite 3100
     (2:20-CV-01606-BJR)                                              Seattle, WA 98104
             Case 2:20-cv-01606-BJR Document 46-2 Filed 01/27/21 Page 7 of 22




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11                c.    “Attached as Exhibit A - C are true and correct copies of the emails Mr. Saltz
12                      sent me this morning accusing Ms. Paulson of federal crimes and demanding
13                      that I explain my “involvement.” These statements are false and misleading.
14                      Further, Mr. Brown does not provide the entire email trail between Counsel to
15                      the Court. Nowhere in said email trail does it say that Mr. Saltz directly accused
16                      Ms. Paulson of “federal crimes.” (See Exhibit “1” to the Declaration of
17                      Michael J. Saltz.)
18          14.        My co-counsel and I have not made any idle threats of criminal prosecution in
19   order to gain an advantage in this litigation. Instead, Mr. Saltz informed Mr. Brown that we had a
20   forensic expert working to track down the hackers who were making death threats to Counsel
21   and witnesses, which are serious crimes. Specifically, Mr. Saltz stated on January 18, 2021, “We
22   are in the process of providing all of this information to the federal authorities and will be
23   pressing charges once we determine all who are involved in the hacking attempts and the witness
24   tampering.” At no time did Mr. Saltz assert that Ms. Paulson or Mr. Brown are identified in the
25   “all who are involved in the hacking attempts and the witness tampering.”
26

     DECLARATION OF                                      CARROLL, BIDDLE, & BILANKO, PLLC
     ELANA R. LEVINE -7                                             1000 2nd Avenue, Suite 3100
     (2:20-CV-01606-BJR)                                                Seattle, WA 98104
             Case 2:20-cv-01606-BJR Document 46-2 Filed 01/27/21 Page 8 of 22




 1          15.     On January 20, 2021, Mr. Brown sent another email indicating Ms. Paulson
 2   received a purported notice from Google of another hacking attempt through her email address
 3   on Mr. Saltz, and that it was not being done by Defendants. Mr. Saltz having recognized that the
 4   email Ms. Paulson received was a fake phishing email, immediately requested the raw email
 5   instead of a screenshot so that Plaintiffs’ Counsel could track the email’s origins and any
 6   malicious coding therein. To date, Mr. Brown has not responded in any manner to this request.
 7   Attached hereto as Exhibit “3” is a true and correct copy of the January 21, 2021 email chain
 8   between Counsel.
 9          16.     The threats upon Defendants’ perceived detractors have continued through the
10   date of the execution of this declaration.
11

12          I declare under penalty of perjury under the laws of the United States of America that the
13   foregoing is true and correct.
14

15          SIGNED on January 27, 2021
16
                                                         /s/ Elana R. Levine
17                                                       Elana R. Levine
18

19

20

21

22

23

24

25
26

     DECLARATION OF                                   CARROLL, BIDDLE, & BILANKO, PLLC
     ELANA R. LEVINE -8                                         1000 2nd Avenue, Suite 3100
     (2:20-CV-01606-BJR)                                            Seattle, WA 98104
Case 2:20-cv-01606-BJR Document 46-2 Filed 01/27/21 Page 9 of 22
Case 2:20-cv-01606-BJR Document 46-2 Filed 01/27/21 Page 10 of 22
Case 2:20-cv-01606-BJR Document 46-2 Filed 01/27/21 Page 11 of 22
Case 2:20-cv-01606-BJR Document 46-2 Filed 01/27/21 Page 12 of 22
Case 2:20-cv-01606-BJR Document 46-2 Filed 01/27/21 Page 13 of 22
Case 2:20-cv-01606-BJR Document 46-2 Filed 01/27/21 Page 14 of 22
Case 2:20-cv-01606-BJR Document 46-2 Filed 01/27/21 Page 15 of 22
Case 2:20-cv-01606-BJR Document 46-2 Filed 01/27/21 Page 16 of 22
Case 2:20-cv-01606-BJR Document 46-2 Filed 01/27/21 Page 17 of 22
Case 2:20-cv-01606-BJR Document 46-2 Filed 01/27/21 Page 18 of 22
Case 2:20-cv-01606-BJR Document 46-2 Filed 01/27/21 Page 19 of 22
Case 2:20-cv-01606-BJR Document 46-2 Filed 01/27/21 Page 20 of 22
Case 2:20-cv-01606-BJR Document 46-2 Filed 01/27/21 Page 21 of 22
Case 2:20-cv-01606-BJR Document 46-2 Filed 01/27/21 Page 22 of 22
